Order affirmed, with ten dollars costs and disbursements. The appellant being a corporation, section 150 of the General Corporation Law*  the appointappointof a receiver where the income of the property is specifically mortgaged, and this is so without regard to whether or not the property itself is sufficient to pay the mortgage debt. The consent in the mortgage that an application for the appointment of a receiver might be made without notice must be given effect under section 975 of the Civil Practice Act. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.